Order entered September 30, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00898-CV

  IN RE HOUSE OF RAEFORD FARMS, INC., FIELDALE FARMS CORPORATION
                OZARK MOUNTAIN POULTRY, INC. Relators

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-00698-A

                                               ORDER
                          Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we DENY relator House of Raeford Farms,

Inc.’s July 30, 2019 petition for writ of mandamus, relator Fieldale Farm Corporation’s August

13, 2019 joinder to the petition, and relator Ozark Mountain Poultry, Inc.’s August 28, 2019

joinder to the petition. We DENY AS MOOT Fieldale Farm Corporation’s August 16, 2019

motion for stay of the October 29, 2019 trial in the underlying proceeding and House of Raeford

Farms Inc.’s joinder to the motion for stay.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE